Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9-13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono U.S. Patent 6,847,252.

With regards to claim 1. Ono teaches a circuit comprising: 
a set of clock buffers (as shown in Ono figure 1, items PMOS and NMOS transistors in 11); and 
a reference generator (WELL BIAS GENERATOR) to apply a voltage to a back gate of a transistor in the set of clock buffers (WELL BIAS GENERATOR applies backgate to PMOS and NMOS and NMOS transistors).

    PNG
    media_image1.png
    615
    552
    media_image1.png
    Greyscale


With regards to claim 3. Ono discloses the circuit of claim 1, and Ono also teaches wherein the set of clock buffers comprises: 
a first complementary transistor pair (as shown in Ono figure 1, item left most PMOS/NMOS pair) coupled between a first source node (vdd) and a second source node (vss), the first source node being coupled to a rail voltage (vdd is the rail power supply voltage) and the second source node being coupled to a ground potential (vss is at gound), the first complementary transistor pair comprising a first input terminal (inputs to gates of PMOS/NOMS), a first output terminal (output between PMOS/NMOS), a first body well voltage terminal (bias input to PMOS) coupled to the reference generator (vbap), and a second body well voltage terminal (bias input to NMOS) coupled to the reference generator (vpan); and 
a second complementary transistor pair (PMOS/NMOS pair to the right of the left most PMOS/NMOS pair) coupled between the first source node and the second source node (coupled to vdd and vss), the second complementary transistor pair comprising a second input terminal coupled to the first output terminal (gates of second PMOS/NMOS coupled to first pair output), a second output terminal (output between PMOS/NMOS), a third body well voltage terminal (bias input to PMOS) coupled to the reference generator, and a fourth body well voltage (bias input to NMOS) terminal coupled to the reference generator.

With regards to claim 4. Ono discloses the circuit of claim 1, and Ono also teaches wherein the set of clock buffers comprises a first transistor comprising a front gate terminal coupled to an input node (as shown in Ono figure 1, PMOS gate of left most transistor upper PMOS/lower NMOS pair coupled to CLOCK SIGNAL), a source terminal coupled to a first source node (PMOS source coupled to vdd), a drain terminal coupled to an output node (PMOS drain coupled to output), and a back gate terminal coupled to the reference generator (PMOS backgate coupled to WELL BIAS GENERATOR).

With regards to claim 5. Ono discloses the circuit of claim 1, and Ono also teaches wherein the set of clock buffers comprises: 
a first transistor (as shown in Ono figure 1, item left most transistor upper PMOS) comprising a front gate terminal coupled to an input node (PMOS gate coupled to CLOCK SIGNAL), a source terminal coupled to a first source node (PMOS source coupled to vdd), a drain terminal coupled to an output node (PMOS drain coupled to output), and a back gate terminal coupled to a first terminal of the reference generator (PMOS backgate coupled to vbap at WELL BIAS GENERATOR); and 
a second transistor (left most transistor lower NMOS) comprising a front gate terminal coupled to the input node (NMOS gate coupled to CLOCK SIGNAL), a source terminal coupled to a second source node (NMOS source coupled to vss), a drain terminal coupled to the output node (NMOS drain coupled to output), and a back gate terminal coupled to a second terminal of the reference generator (NMOS backgate coupled to vban at WELL BIAS GENERATOR).

With regards to claim 6. Ono discloses the circuit of claim 1, and Ono also teaches wherein the set of clock buffers comprises an even number of clock buffers (as shown in Ono figure 1, circuit 11 consists of 4 PMOS/NMOS pairs).

With regards to claim 9. Ono discloses the circuit of claim 1, and Ono also teaches wherein the reference generator comprises: 
a first portion that is integrated into a same first well as a first type of transistors of the set of clock buffers, wherein back gates of the first type of transistors are coupled to a terminal of the first portion of the reference generator (see Ono col 2, line 49 thru col 3, line 11); and 
a second portion that is integrated into a same second well as a second type of transistors of the set of clock buffers, wherein back gates of the second type of transistors are coupled to a terminal of the second portion of the reference generator (see Ono col 2, line 49 thru col 3, line 11).

With regards to claim 10. Ono discloses the circuit of claim 1, and Ono also teaches wherein the reference generator is programmable (as shown in Ono figure 6, WELL BIAS GENERATOR is provided control bits to select the bias output; figure 6 is the details for the WELL BIAS GENERATOR of figure 1).

    PNG
    media_image2.png
    519
    479
    media_image2.png
    Greyscale


With regards to claim 11. Ono teaches a clock tree circuit comprising: 
a set of clock buffers coupled in series between an input terminal and an output terminal (as shown in Ono figure 1, items PMOS and NMOS transistors in 11 coupled between CLOCK SIGNAL and output of right most transistor pair), wherein a first clock buffer (left most PMOS/NMOS transistor pair) of the set comprises: 
a first transistor comprising a front gate (PMOS with gate input), coupled to the input terminal (PMOS front gate coupled to CLOCK SIGNAL), and a back gate (PMOS back gate connection); and 
a second transistor comprising a front gate (NMOS with gate input), coupled to the input terminal (NMOS front gate coupled to CLOCK SIGNAL), and a back gate (NMOS back gate connection), the first transistor and second transistor being coupled between a first source node (vdd) and a second source node (vss) and having a first common output node (output between PMOS and NMOS); and 
a reference generator (WELL BIAS GENERATOR) to output a first voltage to the back gate of the first transistor to adjust a first threshold voltage of the first transistor (vbap to adjust PMOS transistor) and a second voltage to the back gate of the second transistor to adjust a second threshold voltage of the second transistor (vban to adjust NMOS transistor).

With regards to claim 12. Ono discloses the clock tree circuit of claim 11, and Ono also teaches wherein a second clock buffer of the set comprises: 
a third transistor (as shown in Ono figure 1, PMOS transistor to the right of the first transistor) comprising a front gate (third transistor having a gate input), coupled to the first common output node (third transistor gate coupled to output between first and second transistors), and a back gate (third transistor have a back gate connection); and 
a fourth transistor (NMOS transistor to the right of the second transistor) comprising a front gate (fourth transistor having a gate input), coupled to the first common output node (fourth transistor gate coupled to output between first and second transistors), and a back gate (fourth transistor have a back gate connection), the third transistor and fourth transistor being coupled between the first source node and the second source node and having a second common output node (third and fourth transistors coupled between vdd and vss with an output between the transistors), wherein the reference generator to output the first voltage to the back gate of the third transistor to adjust a third threshold voltage of the third transistor (vbap to adjust third transistor) and the second voltage to the back gate of the fourth transistor to adjust a fourth threshold voltage of the second transistor (vban to adjust fourth transistor).

With regards to claim 13. Ono discloses the clock tree circuit of claim 12, and Ono also teaches wherein the first transistor and the second transistor reside in a first well and the second transistor and the fourth transistor reside in a second well (see Ono col 2, line 49 thru col 3, line 11).

With regards to claim 15. Ono discloses the clock tree circuit of claim 11, and Ono also teaches wherein the first transistor is a P-type transistor (as shown in Ono figure 1, first transistor is a PMOS transistor) and the second transistor is an N-type transistor (second transistor is a NMOS transistor).

With regards to claim 17. Ono teaches a circuit comprising: 
a process monitor (as shown in Ono figure 2, monitoring performance of item 21); 
a clock tree (as shown in Ono figure 1, items PMOS and NMOS transistors in 11; figure 1 shows the system figure 2 is used in and the transistors in figure 1 are item 21 in figure 2); and 
a programmable reference generator coupled to the clock tree (as shown in figure 1, item WELL BIAS GENERATOR is coupled to the transistors). wherein the process monitor is to measure a value indicative of a threshold voltage of at least one transistor of the clock tree (see Ono col 2, line 49 thru col3, line 11), wherein the programmable reference generator is to adjust the threshold voltage of the at least one transistor based on the value by applying a voltage to a back gate of the at least one transistor (see Ono col 2, line 49 thru col 3, line 11).

With regards to claim 18. Ono discloses the circuit of claim 17, and Ono also teaches wherein the clock tree comprises a first complementary transistor pair (as shown in Ono figure 1, item left most PMOS/NMOS pair) comprising: 
a first transistor comprising a front gate (PMOS transistor having a gate input), coupled to an input terminal of the clock tree (gate input coupled to CLOCK SIGNAL), and a back gate (PMOS transistor has a back gate connection): and 
a second transistor comprising a front gate (NMOS transistor having a gate input), coupled to the input terminal (gate input coupled to CLOCK SIGNAL), and a back gate (NMOS transistor has a back gate connection), the first transistor and second transistor being coupled between a first source node (vdd) and a second source node (vss) and having a first common output node (output between PMOS/NMOS), wherein the programmable reference generator is to output a first voltage (vbap) to the back gate of the first transistor to adjust a first threshold voltage of the first transistor (see Ono col 2, line 49 thru col 3, line 11) and a second voltage (vban) to the back gate of the second transistor to adjust a second threshold voltage of the second transistor (see Ono col 2, line 49 thru col 3, line 11).

With regards to claim 19. Ono discloses the circuit of claim 18, and Ono also teaches wherein the clock tree comprises a second complementary transistor pair (as shown in Ono figure 1, PMOS/NMOS pair to the right of the left most PMOS/NMOS pair) comprising: 
a third transistor comprising a front gate (second pair PMOS transistor with a gate input), coupled to the first common output node (second PMOS gate coupled to output between first PMOS/NMOS pair), and a back gate (second pair PMOS transistor with a back gate connection); and 
a fourth transistor comprising a front gate (second pair NMOS transistor with a gate input), coupled to the first common output node (second NMOS gate coupled to output between first PMOS/NMOS pair), and a back gate (second pair NMOS transistor with a back gate connection), the third transistor and fourth transistor being coupled between the first source node and the second source node (second pair coupled between vdd and vss) and having a second common output node (output between second PMOS/NMOS pair), wherein the programmable reference generator is to output the first voltage to the back gate of the third transistor to adjust a third threshold voltage of the third transistor (see Ono col 2, line 49 thru col 3, line 11) and to output the second voltage to the back gate of the fourth transistor to adjust a fourth threshold voltage of the second transistor (see Ono col 2, line 49 thru col 3, line 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ono U.S. Patent 6,847,252 as applied to claims 1, 11, and 19 above, and further in view of Vashishtha U.S. Patent 9,264,045.

With regards to claim 7. Ono discloses the circuit of claim 1, but Ono does not teach wherein the set of clock buffers is fabricated using Fully Depleted Silicon On Insulator (FD-SOI) technology.
	However Vashishtha does teach wherein the set of clock buffers is fabricated using Fully Depleted Silicon On Insulator (FD-SOI) technology (see Vashishtha col 3, lines 19 thru 45). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the undisclosed fabrication process of Ono with the FD-SOI process for buffer circuits of Vashishtha to eliminate dopants during fabrication and resulting in faster speeds with a simpler process improving performance and reducing costs (see Vashishtha col 3, lines 19 thru 45).

With regards to claim 16. Ono discloses the clock tree circuit of claim 11. but Ono does not teach wherein the set of clock buffers is fabricated using Fully Depleted Silicon On Insulator (FD-SOI) technology.
	However Vashishtha does teach wherein the set of clock buffers is fabricated using Fully Depleted Silicon On Insulator (FD-SOI) technology (see Vashishtha col 3, lines 19 thru 45). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the undisclosed fabrication process of Ono with the FD-SOI process for buffer circuits of Vashishtha to eliminate dopants during fabrication and resulting in faster speeds with a simpler process improving performance and reducing costs (see Vashishtha col 3, lines 19 thru 45).

With regards to claim 20. Ono discloses the circuit of claim 19, but Ono does not teach wherein the first transistor is disposed on a first insulator buried oxide layer (BOX) region of a BOX layer, the second transistor is disposed on a second insulator BOX region of the BOX layer, the third transistor is disposed on a third insulator BOX region of the BOX layer, and the fourth transistor is disposed on a fourth insulator BOX region of the BOX layer.
However Vashishtha does teach wherein the first transistor is disposed on a first insulator buried oxide layer (BOX) region of a BOX layer, the second transistor is disposed on a second insulator BOX region of the BOX layer, the third transistor is disposed on a third insulator BOX region of the BOX layer, and the fourth transistor is disposed on a fourth insulator BOX region of the BOX layer (see Vashishtha col 3, lines 19 thru 45). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the undisclosed fabrication process of Ono with the BOX layer utilized with FD-SOI process for buffer circuits of Vashishtha to provide a very thin insulating layer for the FD-SOI process resulting in faster speeds with a simpler process improving performance and reducing costs (see Vashishtha col 3, lines 19 thru 45).

Allowable Subject Matter
Claims 2, 8, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 2. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein set of clock buffers and the reference generator are formed in a same well”.

With regards to claim 8. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the set of clock buffers and the reference generator are fabricated as having a same track height”.

With regards to claim 14. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein a first portion of the reference generator resides in the first well and a second portion of the reference generator resides in the second well”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bittlestone U.S. Patent 7,973,557 – Controlling backgate biasing
Perisetty U.S. Patent 7,355,437 – Controlling backgate biasing
Ando U.S. Pub 2004/0104760 – Controlling backgate biasing
Teraoka U.S. Patent 6,333,571 – Controlling backgate biasing
Arimoto U.S. Patent 6,232,793 – Controlling backgate biasing
Yamauchi U.S. Patent 6,373,321 – Controlling backgate biasing
Houston U.S. Patent 5,917,365 – Controlling backgate biasing
Hirayama U.S. Patent 5,461,338 – Controlling backgate biasing

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844